 

Case 1-19-46121-nhl Doc4_ Filed 10/09/19 Entered 10/09/19 17:06:24

Earnings Statement ES

 

HOMEBRIDGE FINANCIAL SERVICES, INC Period Beginning: 05/26/2019
194 WOOD AVENUE SOUTH, Period Ending: 06/08/2019
9TH FLOOR Pay Date: 06/14/2019

ISELIN NJ 08830

Taxable Marital Status: Married ANN MARIE LANE
Exemptions/Allowances: 27 BEACON PLACE

Federal: 2

NJ: o table A STATEN ISLAND NY 10306

 

 

 

 

 

 

   

 

 

 

 

Earnings rate hours this period year to date Other Benefits and
Regular 3000.00 72.00 3,000.00 6,000.00 information this period total to date
Holiday Total Work Hrs 72,00
6,000.00 Important Notes
YOUR COMPANY'S ER PHONE NUMBER IS 732 738-7100
Deductions _ Statutory
Federal Income Tax -251 .86 503.72
Social Security Tax “186 .00 372.00
Medicare Tax -43 .50 87.00
NJ State Income Tax -115 .39 230.78
NY State Income Tax -37 .42 74.84
NJ SUI/SDI Tax -20 .25 40.50
Checking -2 ,345.58 "
Your federal taxable wages this period are
$3,000.00
HOMEBRIDGE FINANCIAL SERVICES LINC Advice number: 00000240204
194 WOOD AVENUE SOUTH, Pay date. = = 06/14/2019
9TH FLOOR =

ISELIN NJ 08830

Deposited to the account_of
ANN MARIE LANE

transit_ABA amount
XXX OOK $2,345.58

 

  

NON-NEGOTIABLE
 

Case 1-19-46121-nhl

Doc 4 Filed 10/09/19 Entered 10/09/19 17:06:24

 
   

Earnings Statement ES?

4012-0001

HOMEBRIOGE FINANCIAL SERVICES,INC Period Beginning: 06/09/2019
194 WOOD AVENUE SOUTH, Period Ending: 06/22/2019
9TH FLOOR Pay Date: 06/28/2019

ISELIN NJ 08830

 

 

   

 

 

 

   

 
 
 
 

 

 

 

 

Taxable Marital Status. © Married ANN MARIE LANE
Exemptions/Allowances: 27 BEACON PLACE
Federal: 2
Ne 2,Table A STATEN ISLAND NY 10306
Earnings rate hours this period year to date Other Benefits and
Regular 3000.00 72.00 3,000.00 9,000.00 Information this period total to date
Pto 8.00 Tota! Work Hrs 72.00
9,000.00 ‘
Important Notes
YOUR COMPANY'S ER PHONE NUMBER IS 732 738-7100
Deductions _ Statutory
Federal Income Tax -251 .86 755.58
Social Security Tax -186 .00 558.00
Medicare Tax -43 .50 130.50
NJ State Income Tax -115 .39 346.17
NY State Income Tax -37 .42 112.26
NJ SUISDI Tax -20 .25 60.75
e gy 8
Checking -2 345.58
Your federal taxable wages this period are
$3,000.00
4200) ADP, LLC
HOMEGRIDGE FINANCIAL SERVICES , INC Advice number: 00000260194
194 WOOD AVENUE SOUTH, : 06/28/2019
9TH FLOOR

 

   
  
 

ISELIN NJ 08830

Deposited to the account
ANN MARIE LANE

_amount_
$2,345.58

NON-NEGOTIABLE
 

Case 1-19-46121-nhl

 
  

 

E6180 © 0000280211

HOMEBRIDGE FINANCIAL SERVICES,INC
194 WOOD AVENUE SOUTH,

9TH FLOOR

ISELIN NJ 08830

© PBLOOK  VCHR.NO. oo

“4095-0001

 
  

 

 

    

 

 

 

 

Taxable Marital Status: Married
Exemptions/Allowances:
Federal: 2
NJ: 2,Table A
Earnings rate hours this period year to date
Regular 3000.00 64.00 3,000.00 12,000.00
Holiday 8.00
Pto 8.0
12,000.00
Deductions _ Statutory
Federal Income Tax -251 .86 1,007.44
Socia! Security Tax -186 .00 744.00
Medicare Tax -43 .50 174.06
NJ State Income Tax -115 .39 461.56
NY Siate Income Tax -37 42 149.68
NJ SUI/SDI Tax -20 .25 81,00

 
 
   

 

 

 

“B45 .58
-4 ,500.00

Checking
Savings

 

   

Your federal taxable wages this period are

$3,000.00

HOMEBRIDGE FINANCIAL SERVICES ING

194 WOOD AVENUE SOUTH,
9TH FLOOR
ISELIN NJ 08830

Deposited to the account _of
ANN MARIE LANE

 

    
   
     
    
 

Doc 4 Filed 10/09/19 Entered 10/09/19 17:06:24

Earnings Statement

Fa?

Period Beginning: 06/23/2019
Period Ending: 07/06/2019
Pay Date: 07/12/2019

ANN MARIE LANE
27 BEACON PLACE
STATEN ISLAND NY 10306

Other Benefits and
Information
Total Work Hrs

this period total to date

64.00

important Notes
YOUR COMPANY'S ER PHONE NUMBER |S 732 738-7100

P2000 ADP, LLC

 

 

   

Advice number. 00000280211
Pay date_ 22 07/12/2019
transit ABA amount

XXKX  XKXX $845.58
WKS 745 XXXX XXX $1,500.00
NON-NEGOTIABLE
 

Case 1-19-46121-nhl Doc4_ Filed 10/09/19 Entered 10/09/19 17:06:24

 
   

Earnings Statement (4)

978-0001

HOMEBRIDGE FINANCIAL SERVICES,INC Period Beginning: o7/07/2019
494 WOOD AVENUE SOUTH, Period Ending: 07/20/2019
9TH FLOOR Pay Date: 07/26/2019

ISELIN: NJ 08630

 

 

  
   

   

 

 

 

 

 

Taxable Marital Status: Married ANN MARIE LANE
Exemptions/Allowantes. 27 BEACON PLACE
Federal: 2
NJ: 2 Table “A STATEN ISLAND NY 10306
Earnings rate hours this period year to date Other Benefits and
Regular 3000. 00 80.00 3,000.00 45,000.00 Information this period total to date
} 45,000.00 Total Work Hrs 80.00
Important Notes
Deductions Statutory YOUR COMPANY'S ER PHONE NUMBER IS 732 738-7100
Federal Income Tax -251 .66 1,259.30
Social Security Tax -186 .00 930.00
Medicare Tax -43 .50 217.50
NJ State Income Tax -115 .39 576.95
NY State income Tax -37 .42 187.10

NJ SUV/SDI Tax -20 .25 1014.25

ee Teer

    

  

 

545 58

 

    

 

Checking
Savings -1 ,800.00

 

Your federal taxable wages this period are

   
  
 
  
    

$3,000 00

HOMEBRIDGE FINANCIAL SERVICES , INC Advice number: 00000300191

194 WOOD AVENUE SOUTH, Pay date: 07/26/2019

9TH FLOOR =

ISELIN NJ 08830

Deposited to the account of transit ABA amount

ANN MARIE LANE WOOMKKKS 7.32 XXKX XXX $545.58
XXX 745 YOK XXKX $1,800.00

NON-NEGOTIABLE
 

Case 1-19- -
se 1-19-46121-nhl Doc4 Filed 10/09/19 Entered 10/09/19 17:06:24

 

  

 

 

    

 

 

Bt. ekock SVOHR. NO .
odo EDISO  oponaeozss. 1 Earnings Statement FS?
Be Oe goot ‘
HOMEBRIDGE FINANCIAL SERVICES, INC Period Beginning: 07/21/2019
494 WOOD AVENUE SOUTH, Period Ending: 08/03/2019
9TH FLOOR Pay Date: 08/09/2019
ISELIN NJ 08830
Taxabla Marital Status: Married ANN MARIE LANE
Exemptions/Allowances: 27 BEACON PLACE
Federal. 2
Nu: 2 Table A STATEN ISLAND NY 10306
Earnings rate hours this period year to date Other Benefits and
Regular 3000.00 80.00 3,000.00 18,000.00 Information this period total to date
48,000.00 Total Work Hrs 80.00
Important_Notes
Deductions Statutory YOUR COMPANY'S ER PHONE NUMBER 1S 732 738-7100
Federal Income Tax -251 .86 1,511.16
Social Security Tax -186 .00 4,116.00
Medicare Tax -43 .50 261.00
NJ State Income Tax -115 .39 692.34
NY State Income Tax -37 .42 224 52

NJ SUIVSDI Tax -20 .25 121.50

 

   

Checking m1 ,045.58

Savings -1 ,300.00

 

 

Your federal taxable wages this period are

 
  
 
   
  

$3,000.00
©7000 ADP, LLC
HOMEBRIDGE FINANCIAL SERVICES , INC Advice number: 00000320214
494 WOOD AVENUE SOUTH. = 08/09/2019
9TH FLOOR
ISELIN NJ 08830
Deposited to the account of transit ABA amount

$1,045.58
OOK XXX $1,300.00

ANN MARIE LANE

  

 
 

Case 1-19-46121-nhl Doc4 Filed 10/09/19 Entered 10/09/19 17:06:24

 
  

Earnings Statement ES?

4001-0001

HOMEBRIDGE FINANCIAL SERVICES INC Period Beginning: 08/04/2019
194 WOOD AVENUE SOUTH, Period Ending: 08/17/2019
9TH FLOOR Pay Date: 08/23/2019

ISELIN NJ 08830

 

 

 

 

 

 

Taxable Marital Status: Married ANN MARIE LANE
Exemptions/Allowances: 27 BEACON PLACE
Federal: 2
NE: 2Table A STATEN ISLAND NY 10306
Earnings rate hours this period year to date Other Benefits and
Regular 3000.00 72.00 3,000.00 21,000.00 Information . this period total to date
Pto 8.00 __ Total Work Hrs 72.00
c 21,000.00
important Notes
YOUR COMPANY'S ER PHONE NUMBER IS 732 738-7100
Deductions __ Statutory
Federal Income Tax -251 .86 1,763.02
Social Security Tax -186 .00 1,302.00
Medicare Tax -43 50 304.50
NJ State Income Tax -115 .39 807.73
NY State Income Tax -37 .42 261.94

NJ SUI/SDI Tax -20 .25 144.75

   

Checking
Savings

Se

  

     

Your federal taxable wages this period are

  
   
  
   
 
 

  
  

$3,000.00

HOMEBRIDGE FINANCIAL SERVICES , INC Advice number: 00000340197

194 WOOD AVENUE SOUTH, Pay date:_ 08/23/2019

8TH FLOOR ==

ISELIN NJ 08830

Daposited to the account of ae . account number transit ABA amount

ANN MARIE LANE = = XXGOKKKS 7 SZ HKX  XXXX $1,045.58
= YOOX 745 XKKK KKK $1,300.00

NON-NEGOTIABLE
 

Case 1-19-46121-nhl

 
 

fe peer 6 cde
ont’. o10040: EDI

     
 

 

    

923-0001
HOMEBRIDGE = FINANCIAL SERVICES, INC
194 WOOD AVENUE SOUTH,
9TH FLOOR
ISELIN NJ 08830

 

   
 

 

 

 

Taxable Marital Status: Married
Exemptions/Allowances:
Federal: 2
NJ: 2,Table A
Earnings rate hours this period year to date
Regular 3000.00 40,00 3,000.00 24,000.00
Pto oo
24,000.00
Deductions _Statutory
Federal Income Tax -251 .86 2,014.88
Social Security Tax -186 .00 1,488.00
Medicare Tax -43 .50 348 .00
NJ State Income Tax -115 .39 923.12
NY State Income Tax -37 .42 299.36
NJ SUISDI! Tax 162.00

-20 .25

        

“1,045.58
-1 ,300.00

Checking
Savings

   

Your federal taxable wages this period are
$3,000.00

HOMEBRIDGE FINANCIAL SERVICES , INC
194 WOOD AVENUE SOUTH,

9TH FLOOR

ISELIN NJ 08630

Deposited to the account_of
ANN MARIE LANE

Doc 4 Filed 10/09/19 Entered 10/09/19 17:06:24

A?

Earnings Statement

Period Beginning: 08/18/2019
Period Ending: 08/31/2019
Pay Date: 09/06/2019

ANN MARIE LANE
27 BEACON PLACE
STATEN ISLAND NY 10306

Other Benefits and
Information
Total Work Hrs

Important Notes
YOUR COMPANY'S ER PHONE NUMBER IS 732 738-7100

this period total to date

40.00

©2000 ADP. LLC

     

   

Advice number: 60600360192

Pay date. 2 2 09/06/2019
= account number transit ABA amount
XXXXKKNX 72 XXX XXXX $1,045.58
XXKXKKKKS 745 XXXK XXX $1,300.00

NON-NEGOTIABLE

 
Case 1-19-46121-nhl Doc4 Filed 10/09/19 Entered 10/09/19 17:06:24

  

Earnings Statement E>?

 

1122-0001 -

 

 

 

 

 

 

 

   

 

   

HOMEBRIDGE FINANCIAL SERVICES,INC Period Beginning: - 09/01/2019
194 WOOD AVENUE SOUTH, Period Ending: 09/14/2019
9TH FLOOR Pay Date: 09/20/2019
ISELIN: NJ 08830
Taxable Marital Status: Married ANN MARIE LANE
Exemptions/Allowances: 27 BEACON PLACE
Federal: 2
Nu: 2Table A STATEN ISLAND NY 10306
Earnings rate hours thie period year to date Other Benefits and
Regular 3000.06 72.00 3,000.00 27,000.00 Information this period total to date
Holiday 8.00 Total Work Hrs 72,00
& 27,000.00
Important Notes
YOUR COMPANY'S ER PHONE NUMBER IS 732 738-7100
Deductions Statutory
Federal Income Tax -251 .86 2,266.74
Social Security Tax -186 .00 1,674.00
Medicare Tax -43 .50 391.50
NJ State Income Tax -115 .39 1,038.51
NY State Income Tax -37 .42 336.78
NJ SUI/SDI Tax -20 .25 182.25
58
“1,045.58
Savings -1 ,300.00
Your federal taxable wages this period are
$3,000.00
2000 ADP LLC
HOMEBRIDGE FINANCIAL SERVICES ,INC Advice number: 00000380213
194 WOOD AVENUE SOUTH, Pay date. 2 = 09/20/2019
9TH FLOOR ::

  
 
 
 
 

ISELIN NJ 08830

 

 

   

 

Deposited to the account account number transit ABA amount
ANN MARIE LANE OCS 732 XXX KOKK $1,045.58
XXXKKKXXH 74H XXX XXXK $1,300.00

NON-NEGOTIABLE
